Ford, Judge:
The appeal for reappraisement listed above has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS STIPULATED AND AGREED by and between tbe respective parties hereto, subject to tbe approval of tbe Court, that tbe export value of .tbe radios covered by tbe invoice embraced by tbe Appeal for Reappraisement enumerated above on or about tbe time of exportation thereof at which time such or similar merchandise was freely offered for sale to all purchasers in tbe principal market of the country from which exported in tbe usual wholesale quantity and in tbe ordinary course of trade for export to tbe United States including cost of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing tbe merchandise ready for shipment to tbe United States was the invoice unit values plus export shipping charge of $92.50, net, packed.
IT IS FURTHER STIPULATED AND AGREED that there was no higher value for merchandise such or similar to the merchandise herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that the Appeal to Re-appraisement enumerated above may be submitted on the foregoing stipulation.
Accepting this stipulation as a statement of facts, I find that the involved merchandise is not listed on the final list of articles published in T.D. 54521, effective February 27, 1958, and that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, and T.D. 54521, effective February 27, 1958, is the proper basis for the determination of the value of the merchandise here involved, and I hold that such statutory value is the invoice unit values, plus export shipping charge of $92.50, net, packed.
Judgment will be rendered accordingly.